PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Lin et al.
Application No. 15/732,342
Filed: 26 Oct 2017
For: Wall-mounted suction ventilator

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed request for refund received August 25, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $525, stating that “duplicate payment for Revival Petition, fee code 3453, micro entity”. 

A review of the Office records for the above-identified application indicates that an e-Petition for Revival of an Application Unintentionally Abandoned under 37 CFR 1.137(a) was filed and auto-granted on March 3, 2021, along with a payment of $525 for the petition fee.  A second petition fee of $525 was also paid on the same date.  As such a duplicate payment was made.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $525 was refunded to petitioner’s credit card on October 28, 2021.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions